Citation Nr: 0031651	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in the payment of the veteran's 
Department of Veterans Affairs disability compensation by 
reason of incarceration for conviction of a felony is proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 determination of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the payment of the 
veteran's VA disability compensation benefits to the 10 
percent rate, effective July 18, 1996, as he was incarcerated 
on May 17, 1996, for conviction of a felony.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran was incarcerated at a Florida penal 
institution on May 17, 1996, following conviction of a 
felony. 


CONCLUSION OF LAW

The reduction of payment of VA disability compensation 
benefits to the 10 percent rate, as of July 18, 1996, by 
reason of incarceration for conviction of a felony was 
proper.  38 U.S.C.A. §§ 1114(a), 5313 (West Supp. 2000); 38 
C.F.R.§ 3.665 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  In the instant case, it 
is noted that the RO has already conducted a de novo review 
of the evidence.  In addition, the Board is satisfied that 
all relevant facts have been properly developed.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, no 
further development is required in order to comply with the 
VCAA.  

The issue for consideration is whether the reduction in the 
payment of the veteran's VA disability compensation by reason 
of incarceration for conviction of a felony is proper.  The 
current record shows that the VA was advised in an August 
1998 notice that the veteran, on May 17, 1996, was 
incarcerated in a Florida Correctional Facility for life, 
following his conviction for a felony offense.  At that time, 
service connection was in effect for various shell fragment 
wound residuals with a combined disability evaluation of 40 
percent.

Following an August 1998 proposal to reduce the veteran's 
compensation payments to 10 percent, effective July 18, 1996, 
the veteran was informed in October 1998 that this proposal 
had been implemented.  The veteran's payments of VA 
disability compensation were reduced under the provisions of 
38 U.S.C.A.§ 5313 (West Supp. 2000).  This statute provides, 
in pertinent part, that any person who is entitled to 
compensation and who is incarcerated in a federal, state or 
local penal institution for a period in excess of sixty days 
for conviction of a felony shall not be paid such 
compensation in an amount that exceeds the prescribed rate 
for the period beginning on the sixty-first day of such 
incarceration and ending on the day such incarceration ends.  
10 percent rate prescribed under 38 U.S.C.A. 
§ 1114 (West Supp. 2000).

The veteran's contentions relating to this case are that he 
has not been given enough time to look into the proposed 
reduction of compensation due to his incarceration, and that 
he is no longer receiving the same level of free dental and 
medical benefits that he felt that he deserved.  We do not 
have the authority to dictate the level of medical and dental 
care afforded to a veteran incarcerated in a State 
correctional facility.  Moreover, VA is bound by the laws 
prescribed by Congress.  The Board observes that the law, 
which was written by Congress and implemented by VA 
regulation, was correctly applied in the instant matter.  The 
RO provided the veteran with a reasonable period of time 
within which to submit additional evidence to show that the 
reduction should not be made.  Although the veteran submitted 
a statement in September 1998, in which he averred that his 
level of disability compensation should not be reduced 
because he had outstanding bills to pay, the Board noted that 
the applicable law makes no provision for continuation of 
payments for purposes of debt servicing.  Accordingly, the 
reduction in the payment of the veteran's VA disability 
compensation to the 10 percent rate, as of July 18, 1996, was 
proper.  38 U.S.C.A. §§ 1114(a), 5107, 5313 (West Supp. 
2000); 38 C.F.R. § 3.665 (2000).


ORDER

The reduction in the payment of the veteran's VA disability 
compensation by reason of incarceration for conviction of a 
felony is proper.  The appeal is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


